—Appeal by the defendant from a judgment of the County Court, Orange County (Scarpino, J.), rendered May 15, 1989, convicting her of robbery in the second degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the County Court did not improvidently exercise its discretion in denying her application to withdraw her guilty plea without first conducting an evidentiary hearing (see, People v Dixon, 29 NY2d 55; People v Tuttle, 141 AD2d 584; People v Mezon, 140 AD2d 634). The record establishes that the defendant knowingly, intelligently and voluntarily chose to plead guilty, after consulting with counsel. Moreover, although she was afforded a reasonable opportunity to set forth the grounds upon which her application was premised, the defendant merely proclaimed that she was innocent, despite her explicit admissions of guilt at the plea proceeding. Since the defendant’s motion to withdraw her plea was based upon belated, unsubstantiated assertions of innocence, the County Court acted well within its discretion in refusing to conduct further inquiry before denying the application (see, People v Stubbs, 110 AD2d 725).
We have examined the defendant’s remaining contention *872and find it to be without merit. Thompson, J. P., Brown, Eiber and Rosenblatt, JJ., concur.